Case 1:21-cv-00305-PLF Document5 Filed 02/09/21 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

UNITED STATES OF AMERICA,
Plaintiff,
Vv. Civil Action No. 21-0305 (PLF)
[UNDER SEAL]
ALL PETROLEUM-PRODUCT CARGO
ABOARD THE ACHILLEAS WITH

INTERNATIONAL MARITIME
ORGANIZATION NUMBER 9398072,

Defendant.

el el el a al

 

ORDER

Upon consideration of the Government’s Motion for Interlocutory Sale of
all petroleum-product cargo aboard the Achilleas with International Maritime Organization
(“IMO”) number 9398072 (“Defendant Property”), and the entire record herein, it is hereby

ORDERED that the above-described Defendant Property will be sold by the
United States free and clear of any and all liens, claims, interests, and encumbrances in a
commercially feasible manner and pursuant to the terms of Rule G(7)(b) of the Supplemental
Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions, in a private sale by the
United States Department of Justice, Department of Homeland Security, or by either agency’s
contractor(s); it is

FURTHER ORDERED that pursuant to Rule G(7)(b)(iii) and the sole party’s
request, the pleadings and this order for sale shall be placed under seal to protect the safety of

the buyer and seller; it is
Case 1:21-cv-00305-PLF Document5 Filed 02/09/21 Page 2 of 2

FURTHER ORDERED that the United States is authorized to disclose the
interlocutory sale order to any potential purchasers, regulators, or other persons or entities that the
government deems necessary to complete the interlocutory sale of the defendant property; it is

FURTHER ORDERED that the government is directed to contact interested
buyer(s) and seek a fair market value for this sale; it is

FURTHER ORDERED that all net proceeds from the sale, after payment of fees
and expenses, shall be held in an interest-bearing account maintained by the Government pending
the conclusion of the action; it is

FURTHER ORDERED that if the government is unable to obtain a reasonable
sales price for the Defendant Property, as determined by the government in its sole discretion, no
interlocutory sale shall occur; and it is

FURTHER ORDERED that the Court shall retain jurisdiction with respect to all
matters arising from or related to the implementation or interpretation of this Order, including but
not limited to, any matter, claim, or dispute arising from or relating to the Government’s sale, the
sale process, the sale procedures, any purchase and sale agreement for the petroleum products
comprising the Defendant Property, and the implementation of this Order.

SO ORDERED.

  

 

PAUL L. FRIEDMAN
United States District Judge

DATE: February 9, 2021
